

Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
This Agreement, made and dated as of July 20, 2006, by and between Peoples Bank,
SB, an Indiana savings bank (“Employer”) and Joel Gorelick, a resident of Lake
County, Indiana (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, Employee is employed by Employer as its President and Chief
Administrative Officer and has made valuable contributions to the profitability
and financial strength of Employer;
 
WHEREAS, Employer desires to encourage Employee to continue to make valuable
contributions to Employer’s business operations and not to seek or accept
employment elsewhere;
 
WHEREAS, Employee desires to be assured of a secure compensation from Employer
for his services over a defined term;
 
WHEREAS, Employer desires to assure the continued services of Employee on behalf
of Employer on an objective and impartial basis and without distraction or
conflict of interest in the event of an attempt by any person to obtain control
of Employer or NorthWest Indiana Bancorp (the “Holding Company”), the Indiana
corporation which owns all of the issued and outstanding capital stock of
Employer;
 
WHEREAS, Employer recognizes that when faced with a proposal for a change of
control of Employer or the Holding Company, Employee will have a significant
role in helping the Boards of Directors assess the options and advising the
Boards of Directors on what is in the best interests of Employer, the Holding
Company, and its shareholders, and it is necessary for Employee to be able to
provide this advice and counsel without being influenced by the uncertainties of
his own situation;
 
WHEREAS, Employer desires to provide fair and reasonable benefits to Employee on
the terms and subject to the conditions set forth in this Agreement;
 
WHEREAS, Employer desires reasonable protection of its confidential business and
customer information which it has developed over the years at substantial
expense and assurance that Employee will not compete with Employer for a
reasonable period of time after termination of his employment with Employer,
except as otherwise provided herein; and
 
WHEREAS, Employer’s Board of Directors has approved this Agreement.
 
NOW, THEREFORE, in consideration of these premises, the mutual covenants and
undertakings herein contained and the continued employment of Employee by
Employer as its President and Chief Administrative Officer, Employer and
Employee, each intending to be legally bound, covenant and agree as follows:
 
1.  Upon the terms and subject to the conditions set forth in this Agreement,
Employer employs Employee as Employer’s President and Chief Administrative
Officer, and Employee accepts such employment.
 
2.  Employee agrees to serve as Employer’s President and Chief Administrative
Officer and to perform such duties in that office as may reasonably be assigned
to him by Employer’s Chief Executive Officer; provided, however, that such
duties shall be performed in or from the offices of Employer currently located
at Munster, Indiana, and shall be of the same character as those previously
performed by Employee and generally associated with the office held by Employee.
Employee also agrees to continue to serve as a member of the Board of Directors
of Employer and NorthWest Indiana
 


--------------------------------------------------------------------------------



Bancorp if elected. Employee shall render services to Employer as President and
Chief Administrative Officer in substantially the same manner and to
substantially the same extent as Employee rendered his services to Employer
before the date hereof. While employed by Employer, Employee shall devote
substantially all his business time and efforts to Employer’s business during
regular business hours and shall not engage in any bank or bank-related business
for any other person. For purposes of this Agreement, “bank-related business”
shall mean the sale of insurance and securities products, personal financial and
tax planning, trust services and any for-profit business conducted by Employer
during the term of this Agreement other than making loans and accepting
deposits.
 
3.  The term of this Agreement shall begin on the date hereof (the “Effective
Date”) and shall end on the date which is three years following such date;
provided, however, that such term shall be extended automatically for an
additional year on each anniversary of the Effective Date, unless either party
hereto gives written notice to the other party not to so extend within ninety
(90) days prior to such anniversary, in which case no further automatic
extension shall occur and the term of this Agreement shall end two years
subsequent to the anniversary as of which the notice not to extend for an
additional year is given (such term, including any extension thereof shall
herein be referred to as the “Term”). Notwithstanding the foregoing, this
Agreement shall automatically terminate (and the Term of this Agreement shall
thereupon end) without notice when Employee attains 65 years of age.
 
4.  Employee shall receive an annual salary of $202,000 (“Base Compensation”)
payable at regular intervals in accordance with Employer’s normal payroll
practices now or hereafter in effect. Employer may consider and declare
increases in the salary it pays Employee and thereby increases in his Base
Compensation at the time or times it considers such increases for other
executive officers of the Employer. Prior to a Change of Control, Employer may
also declare decreases in the salary it pays Employee if the operating results
of Employer are significantly less favorable than those for the fiscal year
ending December 31, 2005, and Employer makes similar decreases in the salary it
pays to all other executive officers of Employer. After a Change in Control,
Employer shall consider and declare salary increases based upon the following
standards:
 
Inflation;
 
Adjustments to the salaries of other senior management personnel; and
 
Past performance of Employee and the contribution which Employee makes to the
business and profits of Employer during the Term.
 
Any and all increases or decreases in Employee’s salary pursuant to this section
shall cause the level of Base Compensation to be increased or decreased by the
amount of each such increase or decrease for purposes of this Agreement. The
increased or decreased level of Base Compensation as provided in this section
shall become the level of Base Compensation for the remainder of the Term of
this Agreement until there is a further increase or decrease in Base
Compensation as provided herein.
 
5.  Employee, as of the date hereof, is entitled to the insurance benefits
described on Exhibit A hereto. So long as Employee is employed by Employer
pursuant to this Agreement, he shall be included as a participant in all present
and future employee benefit, retirement, and compensation plans generally
available to employees of Employer, consistent with his Base Compensation and
his position as President and Chief Administrative Officer of Employer,
including, without limitation, Employer’s or the Holding Company’s stock option
and incentive plan, Employees’ Savings and Profit Sharing Plan, and
hospitalization, major medical, dental, disability and group life insurance
plans, each of which Employer agrees to continue in effect on terms no less
favorable than those currently in effect as of the date hereof (as permitted by
law) during the Term of this Agreement unless prior to a Change of Control the
operating results of Employer are significantly less favorable than those for
the fiscal year ending December 31, 2005, and any changes made to these programs
are applicable to all other executive officers of Employer, and unless (either
before or after a Change of Control) changes in the accounting, legal, or
 

2

--------------------------------------------------------------------------------



tax treatment of such plans would adversely affect Employer’s operating results
or financial condition in a material way, and the Board of Directors of Employer
or the Holding Company concludes that modifications to such plans need to be
made to avoid such adverse effects. Notwithstanding the limitations of any
health benefit plan maintained by the Employer, the Employer agrees to pay the
costs of any necessary physical examinations and the costs of all diagnostic
testing incurred by the Employee on his own behalf.
 
6.  So long as Employee is employed by Employer pursuant to this Agreement,
Employee shall receive reimbursement from Employer for all reasonable business
expenses incurred in the course of his employment by Employer, upon submission
to Employer of written vouchers and statements for reimbursement. Employee shall
attend, upon the prior approval of the Employer’s Chief Executive Officer, those
professional meetings, conventions, and/or similar functions that he deems
appropriate and useful for purposes of keeping abreast of current developments
in the industry and/or promoting the interests of Employer. So long as Employee
is employed by Employer pursuant to this Agreement, Employer shall provide
Employee with the full time use of an automobile of a make and model selected by
the Employee, not more than three years old, commensurate with his position and
as approved by the Compensation Committee of the Employer’s Board of Directors.
Employer shall pay or reimburse Employee for maintenance and insurance costs
relating to such automobile and shall reimburse Employee on a pro rata basis
based on business use for costs of gasoline for such automobile. So long as
Employee is employed by Employer pursuant to the terms of this Agreement,
Employer shall continue in effect vacation policies applicable to Employee no
less favorable from his point of view than those written vacation policies in
effect on the date hereof. Any vacation time not taken during any calendar year
may be taken at any time during the next three succeeding calendar years, at the
conclusion of which any unused vacation time will expire, unless otherwise
agreed to by the Employer’s Compensation Committee. So long as Employee is
employed by Employer pursuant to this Agreement, Employee shall be entitled to
office space and working conditions no less favorable from his point of view
than were in effect for him on the date hereof.
 
7.  Subject to the respective continuing obligations of the parties, including
but not limited to those set forth in subsections 9(a), 9(b), 9(c) and 9(d)
hereof, Employee’s employment by Employer may be terminated prior to the
expiration of the Term of this Agreement as follows:
 
(a)  Employer, by action of its Board of Directors and upon written notice to
Employee, may terminate Employee’s employment with Employer immediately for
cause. For purposes of this subsection 7(a), “cause” shall be defined as (a) the
Employee’s commission of an act materially and demonstrably detrimental to the
goodwill of the Employer or any of its subsidiaries, which act constitutes gross
negligence or willful misconduct by the Employee in the performance of his
material duties to the Employer not authorized, directed or expressly ratified
by Employer’s Board of Directors or its Chief Executive Officer, or (b) the
Employee’s conviction of a felony involving moral turpitude, but specifically
excluding any conviction based entirely on vicarious liability. No act or
failure to act will be considered “willful” unless it is done, or omitted to be
done, by the Employee in bad faith or without reasonable belief that his action
or omission was in the best interests of the Employer. In addition, no act or
omission will constitute “cause” unless the Employer has given detailed written
notice thereof to the Employee and, where remedial action is feasible, he then
fails to remedy the act or omission within a reasonable time after receiving
such notice.
 
(b)  Employer, by action of its Board of Directors may terminate Employee’s
employment with Employer without cause at any time; provided, however, that the
“date of termination” for purposes of determining benefits payable to Employee
under subsection 8(b) hereof shall be the date which is 60 days after Employee
receives written notice of such termination.
 

3

--------------------------------------------------------------------------------





 
(c)  Employee, by written notice to Employer, may terminate his employment with
Employer immediately for cause. For purposes of this subsection 7(c), “cause”
shall be defined as (i) any action by Employer’s Board of Directors to remove
the Employee as President and Chief Administrative Officer of Employer, except
where the Employer’s Board of Directors properly acts to remove Employee from
such office for “cause” as defined in subsection 7(a) hereof, (ii) any action by
Employer’s Board of Directors to materially limit, increase, or modify
Employee’s duties as President and Chief Administrative Officer of Employer,
including any action relating to his office or work environment which results in
a material diminution of his position and/or duties, (iii) any failure of
Employer to obtain the assumption of the obligation to perform this Agreement by
any successor or the reaffirmation of such obligation by Employer, as
contemplated in section 20 hereof; or (iv) any material breach by Employer of a
term, condition or covenant of this Agreement.
 
(d)  Employee, upon sixty (60) days written notice to Employer, may terminate
his employment with Employer without cause.
 
(e)  Employee’s employment with Employer shall terminate in the event of
Employee’s death or disability. For purposes hereof, “disability” shall be
defined as Employee’s inability by reason of illness or other physical or mental
incapacity to perform the duties required by his employment for any consecutive
One Hundred Eighty (180) day period, provided that notice of any termination by
Employer because of Employee’s “disability” shall have been given to Employee
prior to the full resumption by him of the performance of such duties.
 
8.  In the event of termination of Employee’s employment with Employer pursuant
to section 7 hereof, compensation shall continue to be paid by Employer to
Employee as follows:
 
(a)  In the event of termination pursuant to subsection 7(a) or 7(d),
compensation provided for herein (including Base Compensation) shall continue to
be paid, and Employee shall continue to participate in the employee benefit,
retirement, and compensation plans and other perquisites as provided in sections
5 and 6 hereof, through the date of termination specified in the notice of
termination. Any benefits payable under insurance, health, retirement and bonus
plans as a result of Employee’s participation in such plans through such date
shall be paid when due under those plans. The date of termination specified in
any notice of termination pursuant to subsection 7(a) shall be no later than the
last business day of the month in which such notice is provided to Employee.
 
(b)  In the event of termination pursuant to subsection 7(b) or 7(c),
compensation provided for herein (including Base Compensation) shall continue to
be paid, and Employee shall continue to participate in the employee benefit,
retirement, and compensation plans and other perquisites as provided in sections
5 and 6 hereof, through the date of termination specified in the notice of
termination. Any benefits payable under insurance, health, retirement and bonus
plans as a result of Employee’s participation in such plans through such date
shall be paid when due under those plans. In addition, Employee shall be
entitled to continue to receive from Employer his Base Compensation at the rates
in effect at the time of termination (1) for three additional l2-month periods
if the termination follows a Change of Control or (2) for the remaining Term of
the Agreement if the termination does not follow a Change of Control. In
addition, during such periods, Employer will maintain in full force and effect
for the continued benefit of Employee each employee welfare benefit plan and
each employee pension benefit plan (as such terms are defined in the Employee
Retirement Income Security Act of 1974, as amended) in which Employee was
entitled to participate immediately prior to the date of his termination, unless
an essentially equivalent and no less favorable benefit is provided by a
subsequent employer of Employee. If the terms of any employee welfare benefit
plan or employee pension benefit plan of Employer do not permit continued
participation by Employee, Employer will arrange to provide
 

4

--------------------------------------------------------------------------------



to Employee a benefit substantially similar to, and no less favorable than, the
benefit he was entitled to receive under such plan at the end of the period of
coverage.
 
(c)  In the event of termination pursuant to subsection 7(e), compensation
provided for herein (including Base Compensation) shall continue to be paid, and
Employee shall continue to participate in the employee benefit, retirement, and
compensation plans and other perquisites as provided in sections 5 and 6 hereof,
(i) in the event of Employee’s death, through the date of death, or (ii) in the
event of Employee’s disability, through the date of proper notice of disability
as required by subsection 7(e). Any benefits payable under insurance, health,
retirement and bonus plans as a result of Employer’s participation in such plans
through such date shall be paid when due under those plans. In addition, in the
event this Agreement terminates because of Employee’s disability, Employee shall
be entitled to receive his Base Compensation for a period of 12 months following
such termination, reduced dollar for dollar by the amount of disability payments
paid to Employee for periods following such termination in accordance with any
disability policy or program of Employer.
 
9.  In order to induce Employer to enter into this Agreement, Employee hereby
agrees as follows:
 
(a)  While Employee is employed by Employer and for a period of three years
after termination of such employment for reasons other than those set forth in
subsections 7(b) or (c) of this Agreement, Employee shall not divulge or furnish
any trade secrets (as defined in IND. CODE § 24-2-3-2) of Employer or any
confidential information acquired by him while employed by Employer concerning
the policies, plans, procedures or customers of Employer to any person, firm or
corporation, other than Employer or upon its written request, or use any such
trade secret or confidential information directly or indirectly for Employee’s
own benefit or for the benefit of any person, firm or corporation other than
Employer, since such trade secrets and confidential information are confidential
and shall at all times remain the property of Employer.
 
(b)  For a period of three years after termination of Employee’s employment by
Employer for reasons other than those set forth in subsections 7(b) or (c) of
this Agreement, Employee shall not directly or indirectly provide banking or
bank-related services to, or solicit the banking or bank-related business of,
any customer of Employer at the time of such provision of services or
solicitation which Employee served either alone or with others while employed by
Employer in any city, town, borough, township, village or other place in which
Employee performed services for Employer while employed by it, or assist any
actual or potential competitor of Employer to provide banking or bank-related
services to, or solicit the banking or bank-related business of, any such
customer.
 
(c)  While Employee is employed by Employer and for a period of one year after
termination of Employee’s employment by Employer for reasons other than those
set forth in subsections 7(b) or (c) of this Agreement, Employee shall not,
directly or indirectly, as principal, agent, or trustee, or through the agency
of any corporation, partnership, trade association, agent or agency, engage
within a radius of fifteen (15) miles of Employer’s main office in any banking
or bank-related business which competes with the business of Employer as
conducted during Employee’s employment by Employer.
 
(d)  If Employee’s employment by Employer is terminated for reasons other than
those set forth in subsections 7(b) or (c) of this Agreement, Employee will turn
over immediately thereafter to Employer all business correspondence, letters,
papers, reports, customers’ lists, financial statements, credit reports or other
confidential information or documents of Employer or its affiliates in the
possession or control of Employee, all of which writings are and will continue
to be the sole and exclusive property of Employer or its affiliates.
 

5

--------------------------------------------------------------------------------





 
If Employee’s employment by Employer is terminated during the Term of this
Agreement for reasons set forth in subsections 7(b) or (c) of this Agreement,
Employee shall have no obligations to Employer with respect to trade secrets,
confidential information or noncompetition under this section 9.
 
10.  Any termination of Employee’s employment with Employer as contemplated by
section 7 hereof, except in the circumstances of Employee’s death, shall be
communicated by written “Notice of Termination” by the terminating party to the
other party hereto. Any “Notice of Termination” pursuant to subsections 7(a),
7(c) or 7(e) shall indicate the specific provisions of this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination.
 
11.  For purposes of this Agreement, a “Change of Control” shall mean:
 
(a)  The acquisition by any “person” (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
provided, however, that “person” shall not include the Employee, members of the
Employee’s immediate family, or any trust of which the beneficial owners are the
Employee or members of his immediate family) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (i) the then outstanding shares of capital stock of the Employer or the
Holding Company (the “Outstanding Employer (or Holding Company, as appropriate)
Capital Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Employer or the Holding Company entitled to vote generally in
the election of directors (the “Employer (or Holding Company, as applicable)
Voting Securities”); provided, however, that (x) any acquisition by or from the
Holding Company or any of its subsidiaries, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Holding Company
or any of its subsidiaries or (z) any acquisition by any corporation with
respect to which, following such acquisition, more than 65% of the then
outstanding shares of capital stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Employer (or
Holding Company, as appropriate) Capital Stock and Employer (or Holding Company,
as appropriate) Voting Securities immediately prior to such acquisition, in
substantially the same proportion as their ownership, immediately prior to such
acquisition, of the Outstanding Employer (or Holding Company, as appropriate)
Capital Stock and Employer (or Holding Company, as appropriate) Voting
Securities, as the case may be, shall not constitute a Change of Control; or
 
(b)  Individuals who, as of the Effective Date constituted the Board of
Directors of the Employer (or Holding Company, as appropriate) (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, however, that any individual who becomes a member of the respective
Board subsequent to such date whose election, or nomination for election by the
stockholders of the Employer or the Holding Company, as appropriate, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed to be a member of the Incumbent Board; but
provided further, that no individual whose election or initial assumption of
office as a director occurs as a result of an actual or threatened election
contest (as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) with respect to the election or removal of directors, or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board of Directors of the Employer (or
Holding Company, as appropriate), shall be deemed to be a member of the
Incumbent Board; or
 
(c)  Consummation of a reorganization, merger or consolidation (a “Business
Combination”) with respect to which all or substantially all of the individuals
and entities who were the respective beneficial owners of the Outstanding
Employer (or Holding Company, as appropriate) Capital Stock and Employer (or
Holding Company, as appropriate) Voting Securities
 

6

--------------------------------------------------------------------------------



immediately prior to such Business Combination do not, following such Business
Combination, beneficially own, directly or indirectly, more than 65% of,
respectively, the then outstanding shares of capital stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from the Business Combination, in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding Employer (or Holding Company, as appropriate) Capital Stock and
Employer (or Holding Company, as appropriate) Voting Securities, as the case may
be; or
 
(d)  Consummation of a sale or other disposition of all or substantially all of
the assets of the Employer (or Holding Company, as appropriate) other than to a
corporation with respect to which, following such sale or disposition, more than
65% of, respectively, the then outstanding shares of capital stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Employer (or Holding
Company, as appropriate) Capital Stock and Employer (or Holding Company, as
appropriate) Voting Securities immediately prior to such sale or disposition, in
substantially the same proportion as their ownership of the Outstanding Employer
(or Holding Company, as appropriate) Capital Stock and Employer (or Holding
Company, as appropriate) Voting Securities, as the case may be, immediately
prior to such sale or disposition; or
 
(e)  A complete liquidation or dissolution of the Employer or the Holding
Company.
 
Any other provision of this Agreement to the contrary notwithstanding, “Change
of Control” shall not include any transaction described in subparagraphs (a),
(c) or (d) of this paragraph 11 where, in connection with such transaction, the
Employee or any party acting in concert with the Employee substantially
increases his or its, as the case may be, ownership interest in the Employer or
the Holding Company or a successor to the Employer or the Holding Company.
 
12.  If Employee is suspended and/or temporarily prohibited from participating
in the conduct of Employer’s affairs by a notice served under section 8(3)(3) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. § 1818(e)(3) and (g)(1)),
Employer’s obligations under this Agreement shall be suspended as of the date of
service, unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, Employer shall (i) pay Employee all or part of the compensation
withheld while its obligations under this Agreement were suspended and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.
 
13.  If Employee is removed and/or permanently prohibited from participating in
the conduct of Employer’s affairs by an order issued under section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. § 1818(e)(4) or (g)(1)),
all obligations of Employer under this Agreement shall terminate as of the
effective date of the order, but vested rights of the parties to the Agreement
shall not be affected.
 
14.  If Employer is in default (as defined in section 3(x)(1) of the Federal
Deposit Insurance Act), all obligations under this Agreement shall terminate as
of the date of default, but this provision shall not affect any vested rights of
Employer or Employee.
 
15.  All obligations under this Agreement may be terminated except to the extent
determined that the continuation of the Agreement is necessary for the continued
operation of Employer: (i) by the Director of the Indiana Department of
Financial Institutions, or his or her designee (the “Director”), at the time the
Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of Employer under the authority contained in Section
13(c) of the Federal Deposit Insurance Act; or (ii) by the Director at the time
the Director approves a supervisory merger to resolve problems related to
operation of Employer or when Employer is determined by the Board to be in an
unsafe and unsound
 

7

--------------------------------------------------------------------------------



condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.
 
16.  (a)      Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Employer to
or for the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be nondeductible (in whole or part) by the Employer for Federal
income tax purposes because of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), then the aggregate present value of amounts
payable or distributable to or for the benefit of the Employee pursuant to this
Agreement (such amounts payable or distributable pursuant to this Agreement are
hereinafter referred to as “Agreement Payments”) shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be an amount, not less than zero, expressed
in present value which maximizes the aggregate present value of Agreement
Payments without causing any Payment to be nondeductible by the Employer because
of Section 280G of the Code. For purposes of this Section 16, present value
shall be determined in accordance with Section 280G(d)(4) of the Code.
 
(b)  All determinations required to be made under this Section 16 shall be made
by the Employer’s independent auditors, or at the election of such auditors by
such other firm or individuals of recognized expertise as such auditors may
select (such auditors or, if applicable, such other firm or individual, are
hereinafter referred to as the “Advisory Firm”) and such services shall be paid
for by the Employer. The Advisory Firm shall within ten business days of the
date of termination of the Employee’s employment by the Employer or the Holding
Company resulting in benefit payments hereunder (the “Date of Termination”), or
at such earlier time as is requested by the Employer, provide to both the
Employer and the Employee an opinion (and detailed supporting calculations) that
the Employer has substantial authority to deduct for federal in-come tax
purposes the full amount of the Agreement Payments and that the Employee has
substantial authority not to report on his or her federal income tax return any
excise tax imposed by Section 4999 of the Code with respect to the Agreement
Payments. Any such determination and opinion by the Advisory Firm shall be
binding upon the Employer and the Employee. The Employee shall determine which
and how much, if any, of the Agreement Payments shall be eliminated or reduced
consistent with the requirements of this Section 16, provided that, if the
Employee does not make such determination within ten business days of the
receipt of the calculations made by the Advisory Firm, the Employer shall elect
which and how much, if any, of the Agreement Payments shall be eliminated or
reduced consistent with the requirements of this Section 16 and shall notify the
Employee promptly of such election. Within five business days of the earlier of
(i) the Employer’s receipt of the Employee’s determination pursuant to the
immediately preceding sentence of this Agreement or (ii) the Employer’s election
in lieu of such determination, the Employer shall pay to or distribute to or for
the benefit of the Employee such amounts as are then due the Employee under this
Agreement. The Employer and the Employee shall cooperate fully with the Advisory
Firm, including without limitation providing to the Advisory Firm all
information and materials reasonably requested by it, in connection with the
making of the determinations required under this Section 16.
 
(c)  As a result of uncertainty in application of Section 280G of the Code at
the time of the initial determination by the Advisory Firm hereunder, it is
possible that Agreement Payments will have been made by the Employer which
should not have been made (“Overpayment”) or that additional Agreement Payments
will not have been made by the Employer which should have been made
(“Underpayment”), in each case, consistent with the calculations required to be
made hereunder. In the event that the Advisory Firm, based upon the assertion by
the Internal Revenue Service against the Employee of a deficiency which the
Advisory Firm believes has a high probability of success, determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Employer to or for the benefit of Employee shall be treated for all purposes as
a loan ab initio which the Employee shall repay to the Employer together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Employee to the Employer if and to the
extent such deemed loan and
 

8

--------------------------------------------------------------------------------



payment would not either reduce the amount on which the Employee is subject to
tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes. In the event that the Advisory Firm, based upon controlling precedent or
other substantial authority, determines that an Underpayment has occurred, any
such Underpayment shall be promptly paid by the Employer to or for the benefit
of the Employee together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code.
 
17.  If a dispute arises regarding the termination of Employee pursuant to
section 7 hereof or as to the interpretation or enforcement of this Agreement
and Employee obtains a final judgment in his favor pursuant to an arbitration
award or in a court of competent jurisdiction or his claim is settled by
Employer prior to the rendering of an arbitration award or a judgment by such a
court, all reasonable legal fees and expenses incurred by Employee in contesting
or disputing any such termination or seeking to obtain or enforce any right or
benefit provided for in this Agreement or otherwise pursuing his claim shall be
paid by Employer, to the extent permitted by law.
 
18.  Should Employee die after termination of his employment with Employer while
any amounts are payable to him hereunder, this Agreement shall inure to the
benefit of and be enforceable by Employee’s executors, administrators, heirs,
distributees, devisees and legatees and all amounts payable hereunder shall be
paid in accordance with the terms of this Agreement to Employee’s devisee,
legatee or other designee or, if there is no such designee, to his estate.
 
19.  For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been given
when delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
 
If to Employee:
Joel Gorelick
8589 W. 85th Street
Schererville, IN 46375
 
   
 
If to Employer:
Peoples Bank, SB
9204 Columbia Avenue
Munster, IN 46321
Attn: David A. Bochnowski



or to such address as either party hereto may have furnished to the other party
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.
 
20.  The validity, interpretation, and performance of this Agreement shall be
governed by the laws of the State of Indiana, except as otherwise required by
mandatory operation of federal law.
 
21.  Employer shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of Employer, by agreement in form and substance satisfactory
to Employee to expressly assume and agree to perform this Agreement in the same
manner and same extent that Employer would be required to perform it if no such
succession had taken place. Failure of Employer to obtain such agreement prior
to the effectiveness of any such succession shall be a material intentional
breach of this Agreement and shall entitle Employee to terminate his employment
with Employer pursuant to subsection 7(c) hereof. As used in this Agreement,
“Employer” shall mean Employer as hereinbefore defined and any successor to its
business or assets as aforesaid.
 
22.  Except as to any controversy or claim which the Employee elects, by written
notice to the Employer, to have adjudicated by a court of competent
jurisdiction, any controversy or claim arising out of or relating to this
Agreement or the breach hereof shall be settled by arbitration at a mutually
agreed
 

9

--------------------------------------------------------------------------------



site in accordance with the laws of the State of Indiana. The arbitration shall
be conducted in accordance with the rules of the American Arbitration
Association. The costs and expenses of the arbitrator(s) shall be borne by the
Employer. The award of the arbitrator(s) shall be binding upon the parties.
Judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction.
 
23.  No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by
Employee and Employer. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of dissimilar provisions or conditions at the same or any prior
subsequent time. No agreements or representation, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.
 
24.  The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement which shall remain in full force and effect.
 
25.  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement.
 
26.  This Agreement is personal in nature and neither party hereto shall,
without consent of the other, assign or transfer this Agreement or any rights or
obligations hereunder except as provided in section 17 and section 20 above.
Without limiting the foregoing, Employee’s right to receive compensation
hereunder shall not be assignable or transferable, whether by pledge, creation
of a security interest or otherwise, other than a transfer by his will or by the
laws of descent or distribution as set forth in section 17 hereof, and in the
event of any attempted assignment or transfer contrary to this paragraph,
Employer shall have no liability to pay any amounts so attempted to be assigned
or transferred.
 
IN WITNESS WHEREOF, the parties have caused the Agreement to be executed and
delivered as of the day and year first above set forth.
 


 
PEOPLES BANK, SB
       
By:
   
David A. Bochnowski, Chairman and Chief Executive Officer
         
“Employer”
 
 
 
       
Joel Gorelick
         
“Employee”


10

--------------------------------------------------------------------------------





The undersigned, NorthWest Indiana Bancorp, sole shareholder of Employer, agrees
that if it shall be determined for any reason that any obligations on the part
of Employer to continue to make any payments due under this Agreement to
Employee is unenforceable for any reason, NorthWest Indiana Bancorp, agrees to
honor the terms of this Agreement and continue to make any such payments due
hereunder to Employee pursuant to the terms of this Agreement.
 


 

 
NORTHWEST INDIANA BANCORP
 
 
By:
   
David A. Bochnowski, Chairman and Chief Executive Officer
 



 
11

--------------------------------------------------------------------------------





Exhibit A
                       
Benefits Provided and Paid by Peoples Bank
     
for Joel Gorelick
                     
Company
 
Benefit Type
Coverage
             
Principal Financial Group
 
Group Life Insurance
$ 91,000.00
 
Policy No. N31368-9
 
AD&D Insurance
$ 91,000.00
             
Assurant Employee Benefits
Group Life Insurance
$ 400,000.00
(maximum benefit under insurance plan)
Policy No. 54075/Cert. #48
 
AD&D Insurance
$ 400,000.00
(maximum benefit under insurance plan)
           
Assurant Employee Benefits
Short-Term Disability
$ 400.00
/week beginning 14th day of disability
(maximum benefit under Plan)**
Policy No. 54075/Cert. #48
 
Long-Term Disability
$ 5,000
/month beginning 27th week of disability
(maximum benefit under Plan)
           
Mass Mutual Life Insurance
Endorsement Split
$ 150,000.00
 
Policy No. 0064755
 
Dollar Plan
     
New York Life Insurance
         
Policy No. 56608626
                     
New York Life Insurance
 
Endorsement Split
$ 75,000.00
 
Policy No. 56612181
 
Dollar Plan
                 
 
** Note to short-term disability. The Bank funds a separate supplemental
disability plan that would pay Joel his weekly wages over the $400 insurance
benefit for a maximum period of 26 weeks. This would entitle him to 100% of his
pre-weekly disability earnings for a maximum disability period of 26 weeks.



 